

117 S2732 IS: John Stringer Rainey Save America's Forgotten Equines Act
U.S. Senate
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2732IN THE SENATE OF THE UNITED STATESSeptember 14, 2021Mr. Menendez (for himself, Mr. Graham, Mr. Whitehouse, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit certain conduct relating to the use of horses for human consumption.1.Short titleThis Act may be cited as the John Stringer Rainey Save America's Forgotten Equines Act or the John Stringer Rainey SAFE Act.2.Slaughter of horses for human consumption(a)In generalChapter 3 of title 18, United States Code, is amended by adding at the end the following:50.Slaughter of horses for human consumption(a)OffenseIt shall be unlawful to knowingly—(1)possess, ship, transport, purchase, sell, deliver, or receive, in or affecting interstate or foreign commerce, any horse with the intent that it is to be slaughtered for human consumption; or(2)possess, ship, transport, purchase, sell, deliver, or receive, in or affecting interstate or foreign commerce, any horse flesh or carcass or part of a carcass, with the intent that it is to be used for human consumption.(b)PenaltyAny person who violates subsection (a)—(1)shall be fined under this title, imprisoned not more than 2 years, or both; or(2)in the case of a covered offense, shall be fined under this title, imprisoned not more than 1 year, or both.(c)DefinitionsIn this section—(1)the term covered offense means a violation of subsection (a) in which—(A)the defendant has no prior conviction under this section; and(B)the conduct involves fewer than 5 horses or fewer than 2,000 pounds of horse flesh or carcass or part of a carcass; and(2)the term horse means any member of the family Equidae..(b)Clerical amendmentThe table of sections for chapter 3 of title 18, United States Code, is amended by adding at the end the following:50. Slaughter of horses for human consumption..